PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/655,320
Filing Date: 20 Jul 2017
Appellant(s): Delaney et al.



__________________
David B. Bonham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/05/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, 10, 11, 13, 14, 15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Smith et al (WO 2015/054208 hereafter Smith) in view of Olson et al (US 2010/0266716 hereafter Olson) and Miki et al (Near-Infrared Dye-Conjugated Amphiphilic Hyaluronic Acid Derivatives as a Dual Contrast Agent for In Vivo Optical and Photoacoustic Tumor Imaging; Biomacromolecules, 16, 2015, 219-227).

While the dye molecules of the Smith are included in the injectable fluid, the reference is silent to the means of their inclusion i.e. the binding means of the dye to the polymer.  The use of covalently bound dyes is known in the art as seen in the Olson patent.
Olson discloses an injectable composition comprising safe photodynamic agents [abstract, 0047-49].  The photodynamic agents include reactive dyes such as rhodamine, cyanines, indocyanine, indigo carmine and methylene blue which are covalently bound to the stabilizing material such as a polymer [0055].  It would have been obvious to substitute the dyes of Olson into the formulation of Smith as they disclose similar dyes and aqueous solutions for injection. 
While this combination provides a stable, sterile injectable formulation, the combination is silent to the absorption and emission wavelengths.  The use of conjugated dyes which absorb at one wavelength and emit at a different wavelength is known in the art as seen in the Miki study.
Miki discloses a near infrared dye conjugated amphiphilic hyaluronic acid composition (abstract). The dye is bound to the polysaccharide such as hyaluronic acid by various means (Scheme 1 and 2).  When exposed to a wavelength, the imaging conjugate fluoresce a longer wavelength (page 221). The injectable invention is aqueous (page 221). The compositions are useful in imaging tumors in the body (page 222).  It would have been obvious to include the dyes into the formulation of Smith as they solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable and sterile injectable formulation useful in imaging procedures. It would have .  
(2) Response to Argument
Applicant argues that the combination of Smith, Olson and Miki does not render the claims obvious since the prior art combination uses dyes for different reasons and the formulations would not be compatible.
Regarding this argument, it is the position of the Examiner that the combination continues to render the claims obvious since the claims are drawn to a product comprising essential elements and those elements are combined in the same way in the prior art.  The claims recite a sterile injectable solution comprising water and a hydrophilic polymer that has a dye covalently bound to it.  The aqueous formulation is thixotropic and reduced viscosity under shear.  Smith discloses a sterile injectable aqueous formulation that comprises at least a hydrophilic polymer and additionally a dye compound.  Olson discloses an aqueous injectable formulation comprising the same hydrophilic polymers and similar dyes that are explicitly covalently bound to the polymers.  Olson recites a broad range of dyes that can be covalently bound to these hydrophilic polymers.  Included in this range of possible dyes are indocyanine dyes which are explicitly reactive and reflect light as a result of absorbing radiating light. This is disclosed by the Miki study.  In total, Smith discloses a formulation that meets the conditions of the claims, including an aqueous, sterile injectable formulation comprising a hydrophilic polymer and dye.  Smith and Miki establish the level of skill in the art regarding the type of bonding used in similarly structured compositions and the function and behaviors of those dyes when bound to those polymers as recited in Smith.  Applicant argues that the formulation of Smith is sued for labeling while Smith uses the dyes for another purpose and thus cannot be combined.  These are future intended uses and only relevant to methods of use claims.  The instant claims are drawn to products where the patentability is 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.